Citation Nr: 1103865	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for diabetes mellitus, type II, 
associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from November 1963 to 
January 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
diabetes mellitus, type II, associated with herbicide exposure on 
the basis that the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era; the Veteran did not appeal the 
January 2003 decision within one year of being notified and the 
decision became final.

2.  The additional evidence received since the January 2003 RO 
decision is new, in that it is not cumulative and was not 
previously considered by decision makers, however, it is not 
material because it does not relate to an unestablished fact or 
raise a reasonable possibility of substantiating the Veteran's 
claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied the Veteran's 
claim of entitlement to service connection for diabetes mellitus, 
type II associated with herbicide exposure is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2010).

2.  New and material evidence has not been received to reopen the 
Veteran's claim of entitlement to service connection for diabetes 
mellitus, type II, associated with herbicide exposure.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2005 that fully addressed all 
required notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  With respect to 
the Kent requirements, the Veteran was advised of the basis of 
the earlier denial of his claim for service connection and what 
type of evidence was necessary to reopen his claim.  Definitions 
of new and material evidence were also provided.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  Therefore, adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication).  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

A claimant may submit an application or claim to reopen a 
disallowed claim, at which point the Secretary, by regulation, 
must provide some limited assistance.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 
(Fed. Cir. 2003) (VA will perform document gathering assistance 
even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) 
(2010).  

In this case, the RO obtained service personnel and treatment 
record and VA treatment records and the Veteran submitted private 
treatment records.  The Veteran submitted an Internet document 
which discusses the USS Hawkins.  The Veteran also submitted a 
letter from the Regular Defence Force Welfare Association, Inc., 
referring to a request for an investigation/review of statements 
of principle relating to the spraying of herbicides and 
defoliants in Vietnam.  The RO requested and received information 
from the U.S. Army and Joint Services Records Research Center 
(USASCRUR).  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  A VA examination need not be provided with 
regard to the Veteran's claim to reopen his previously denied 
claim of entitlement to service connection for diabetes mellitus.  
In the absence of new and material evidence submitted by the 
claimant, the duty to assist by affording the Veteran a VA 
examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); 
Paralyzed Veterans of Am., 345 F.3d 1334, 1353 (Fed. Cir. 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. Brown, 9 
Vet. App. 542, 546 (1996) (holding that unless the Veteran has 
submitted new and material evidence warranting the reopening of 
his claim, the duty to assist does not attach).  As will be 
discussed below, new and material evidence sufficient to reopen 
the Veteran's previously denied claim of entitlement to service 
connection for diabetes mellitus has not been received and the 
claim is not reopened.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio, 16 Vet. App. 183.

New and Material Evidence

As noted above, service connection for diabetes mellitus, type 
II, associated with herbicide exposure was previously denied in a 
January 2003 rating decision.  Although the RO has determined 
that new and material evidence sufficient to reopen the 
previously denied claim has not been received, the Board must 
consider the question of whether new and material evidence has 
been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett, 83 F.3d 1380.

The claim of entitlement to service connection for diabetes 
mellitus, type II, associated with herbicide exposure may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture of 
the circumstances surrounding the origin of a Veteran's 
disability, even where it may not convince the Board to grant the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The Veteran petitioned to reopen his claim in August 2004.  Under 
the applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  

It appears that the evidence relevant to the issue of entitlement 
to service connection for diabetes mellitus, type II, associated 
with herbicide exposure before the RO at the time of the last 
final decision in January 2003 included:  the Veteran's treatment 
records, the Veteran's service personnel records; his service 
separation medical examination reports; VA outpatient treatment 
records, private treatment records from Dr. CKA, and the 
Veteran's statements.  In a written statement received from the 
Veteran at the RO in November 2002, the Veteran stated "I did 
not set foot on Vietnam soil, but aircraft constantly flew over 
our ship, having returned from flying over land.  Our ship 
operated within 1/4 miles of the Vietnam shoreline, depending on 
our mission."  The RO found that it was not sufficient to 
establish that diabetes mellitus, type II, associated with 
herbicide exposure was incurred in or aggravated by military 
service without first establishing that the Veteran was 
physically in Vietnam.  The RO did not concede Agent Orange 
exposure for the purpose of granting service connection because 
the required service in Vietnam was not shown nor was there 
evidence of exposure to herbicides in any other period of 
service.  Therefore, the Veteran's claim of entitlement to 
service connection for diabetes mellitus, type II associated with 
herbicide exposure was denied.  The January 2003 rating decision 
was not appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Newly received evidence since the last final denial of the 
Veteran's claim in January 2003 includes the Veteran's VA and 
private treatment records, reply from USASCRUR, a memorandum 
dated in July 2009 of formal findings by the RO regarding no 
herbicides exposure, an Internet document which discusses the USS 
Hawkins, a letter from the Regular Defence Force Welfare 
Association, Inc., referring to a request for an 
investigation/review of statements of principle relating to the 
spraying of herbicides and defoliants in Vietnam, and the 
statements of the Veteran and his representative.  

VA and private treatment records describe treatment for diabetes 
mellitus.  There is no indication, however, that any of the 
Veteran's treatment providers have opined as to any relationship 
between the Veteran's diabetes mellitus and any period of active 
service or a presumptive period thereafter.  The Internet 
document submitted by the Veteran provides a history of the 
voyages of the USS Hawkins, but does not establish where the ship 
was specifically located off the shores of Vietnam during the 
Veteran's period of service.  Furthermore, the letter requested 
an investigation of statements of principle relating to the 
spraying of herbicides and defoliants in Vietnam.  The letter 
refers to a press release from the Minister for Veterans Affairs, 
which acknowledges that Royal Australian Navy and army personnel 
serving in Vietnam were exposed to dioxins through the manner in 
which ships' water was distilled aboard the HMAS Sydney and her 
escorts.  The letter from the Regular Defence Force Welfare 
Association, Inc. refers to exposure by Australian navy and army 
personnel but does not show exposure by United States military 
personnel.  The reply from USASCRUR showed they reviewed deck 
logs from the period of November and December 1965; and the 
overall findings do not place the ship in the rivers of Vietnam.

The Veteran and his representative maintain that the Veteran 
served on the USS Hawkins, which served close to the coastline of 
Vietnam, and the area where the various rivers discharged their 
water into the gulf.  The Veteran further claims that he showered 
with water processed from the water in the gulf that would 
contain water that flowed throughout the banks of the rivers in 
Vietnam that were heavily sprayed with Agent Orange.  Further, he 
claims to have drunk water processed from the same confluence of 
waters from the river and sea.  In addition the Veteran reports 
that he saw many aircraft flying low over the ship towards the 
coastline.  The Veteran's representative suggest that it is 
reasonable to assume that some of the aircraft either were going 
to distribute agent Orange, or were exposed and possibly 
discharging the substance over the ship.

The Board notes that the above-described evidence was not before 
the RO at the time of the January 2003 rating decision.  Thus, 
the Board finds that the evidence as to the Veteran's claim of 
entitlement to service connection for diabetes mellitus, type II, 
associated with herbicide exposure received since the last final 
denial in January 2003 is new in that it was not previously 
considered by agency decision makers, or cumulative or redundant 
of other evidence of record.  

However, the new evidence is not material in that it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.  Specifically, the new evidence does not establish that 
the Veteran has the required service in Vietnam to concede Agent 
Orange exposure during any period of active service or a 
presumptive period thereafter, or that there exists a medical 
nexus between the Veteran's diabetes mellitus and his period of 
active service.  

Accordingly, the Board must conclude that new and material 
evidence to reopen the claim for service connection for diabetes 
mellitus has not been received.  As such, the January 2003 
decision remains final, and the appeal must be denied.  As the 
Veteran has not fulfilled the threshold burden of submitting new 
and material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen the claim of entitlement to service 
connection for diabetes mellitus, type II associated with 
herbicide exposure is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


